ORDER
MICHAEL A. ROWEK, formerly of CLIFTON, who was admitted to the bar of this State in 1987, having pleaded guilty in the Superior Court of New Jersey, Morris County, to three counts of possession of a controlled dangerous substance (third degree), and one count of possession of device to defraud administration of drag test (fourth degree), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MICHAEL A. ROWEK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately, and until the further Order of this Court; and it is further
ORDERED that MICHAEL A. ROWEK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL A. ROWEK comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*519ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.